Citation Nr: 0032234	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

A hearing was held before the undersigned Veterans Law Judge 
sitting in Montgomery, Alabama, in September 2000, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


REMAND

In this case, the appellant contends that he developed PTSD 
as a result of stressors experienced during active duty.  The 
RO has denied the claim on the basis that the claimed in-
service stressors have not been verified.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The provisions of 38 C.F.R. § 3.304(f) provide that service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2000)).  This provision was promulgated in response to the 
guidance of the holding of Cohen v. Brown, 10 Vet. App. 128 
(1997).  It revised the old § 3.304 which required clearer 
evidence of combat with the enemy, and a "clear" diagnosis 
of PTSD.  Thus, this provision is slightly more relaxed, and 
can be applied without prejudice to the veteran.

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).

In this case, service department evidence does not establish 
combat service.  Therefore, because no attempts to verify the 
veteran's claimed stressors through the U. S. Armed Service 
Center for Research of Unit Records have been made, and it 
appears that such an attempt to verify the in-service 
stressors would be appropriate.

Accordingly, this case is REMANDED for the following:

1. The RO should ensure that all 
records relating to the treatment 
of the veteran for PTSD at any VA 
medical facility have been obtained 
and associated with the claims 
file.  The appellant's assistance 
should be requested as needed in 
identifying the location of any 
such records.

2. The RO should contact the 
veteran, and ask him to provide 
further details regarding the dates 
and specific locations of the 
claimed in-service stressors.

3. Subsequently, the RO should 
attempt to verify the veteran's 
reported in-service stressors 
through the U.S. Armed Services 
Center for Research of Unit 
Records, 7798 Cissna Road, Suite 
101, Springfield, VA 22150-3197.

4. Following the receipt of a 
response from USASCRUR, the RO 
should prepare a report detailing 
the nature of any stressor which is 
established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  
This report is then to be added to 
the claims folder.

5. If a stressor is verified, 
consideration should be given as to 
whether the verified stressor has 
provided a basis for a diagnosis of 
PTSD on past examinations, or 
whether current comprehensive 
psychiatric examination is needed.  
If needed, such examination should 
be scheduled, and the claims folder 
should be forwarded to the examiner 
for review.  If medical opinion is 
otherwise indicated, the claims 
file should be forwarded for 
opinion, without examination, if 
that is indicated.

6. The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In 
particular, the RO should ensure 
that the new notification 
requirements and development 
procedures contained in sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  For further 
guidance on the processing of this 
case in light of the changes in the 
law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 
2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the 
Department, including, among others 
things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently 
issued also should be considered.  

7. The RO should then readjudicate 
the appellant's claim of 
entitlement to service connection 
for PTSD.  If the benefit sought on 
appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary 
of the evidence and applicable law 
and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of 
time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




